11-3988
    Crooks v. Holder
                                                                                    BIA
                                                                            A037 457 365
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 26th day of June, two thousand thirteen.

    PRESENT:
             ROBERT D. SACK,
             DEBRA ANN LIVINGSTON,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    RICARDO O’BRIEN CROOKS,
    AKA RICH DINERO,
             Petitioner,

                       v.                                   11-3988
                                                            NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Ricardo O’Brien Crooks, pro se,
                                   Gadsden, AL.

    FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                                   Attorney General; Stephen J. Flynn,
                                   Assistant Director; Robert Michael
                        Stalzer, Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ricardo O’Brien Crooks, a native and citizen

of Jamaica, seeks review of the September 15, 2011 decision

of the BIA denying his motion to reopen.    In re Ricardo

O’Brien Crooks, No. A037 457 365 (B.I.A. Sept. 15, 2011).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Title 8, Section 1252(a)(2)(C) of the United States

Code provides that no court shall have jurisdiction to

review the final order of removal against an alien, such as

Crooks, who is removable by reason of having committed an

aggravated felony or violating a law relating to a

controlled substance.   This jurisdictional bar extends to

petitions seeking review of the BIA’s denials of motions to

reopen, where review of the underlying removal order would

be prohibited by § 1252(a)(2)(C).    See Durant v. INS, 393
F.3d 113, 115-16 (2d Cir. 2004).    We nonetheless retain

                              2
jurisdiction to review constitutional claims and “questions

of law.”    8 U.S.C. § 1252(a)(2)(D).

    To the extent that Crooks argues that the BIA erred in

finding his motion to reopen time-barred, we do not have

jurisdiction to consider that argument because it

essentially quarrels over the correctness of the BIA’s

factual findings.     See 8 U.S.C. § 1252(a)(2)(C); Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir.

2006).     However, Crooks’s argument that the BIA erred in

rejecting his claim that he obtained derivative citizenship

through his mother because of the inordinate delay in

processing her naturalization application raises a question

of law over which we have jurisdiction.     See 8 U.S.C.

§ 1252(a)(2)(D); Poole v. Mukasey, 522 F.3d 259, 262 (2d

Cir. 2008).     We nevertheless find that the petition here

should be denied.

    Throughout his removal proceedings, Crooks argued that

he was entitled to derivative citizenship through his

mother, because she had applied for naturalization in

September 1996 — eight months before his eighteenth birthday

— and did not naturalize until June 2000, nearly four years

later.     However, there is no evidence as to when the former


                                3
Immigration and Naturalization Service (“INS”) approved the

application for naturalization, and there are multiple steps

required for naturalization after an application is

approved, the timing of which are dependent upon the

applicant, not the government.   Accordingly, in this case,

Crooks has not shown that there was any undue delay on the

part of the INS in approving the naturalization application.

Cf. Poole, 522 F.3d at 261-62 (indicating that evidence in

the record showed that petitioner’s mother filed her

application for naturalization fifteen months prior to his

eighteenth birthday and that the application for

naturalization was granted two years after it was filed).

    Because there is no evidence demonstrating that the INS

took an unreasonably long time in processing Crooks’s

mother’s naturalization application, Crooks has no colorable

claim to derivative citizenship, and the BIA did not abuse

its discretion in denying his untimely motion to reopen.

See 8 U.S.C. § 1229a(c)(7)(C)(i); Poole, 522 F.3d at 265-66;

Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

    We note that if Crooks wishes to make a claim that the

government must either effectuate his removal to Jamaica, or

release him, the appropriate way to make that claim is via a


                             4
habeas petition under 28 U.S.C. § 2241, filed in     the United

States District Court for the Northern District of Alabama,

the district of his confinement. See Zadvydas v. Davis, 533
U.S. 678, 699 (2001) (“Whether a set of particular

circumstances amounts to detention within, or beyond, a

period reasonably necessary to secure removal is

determinative of whether the detention is, or is not,

pursuant to statutory authority.   The basic federal habeas

corpus statute grants the federal courts authority to answer

that question.”); Rumsfeld v. Padilla, 542 U.S. 426, 447

(2004) (holding that habeas petitioner should file petition

in the district of his confinement and name as respondent

the person who has custody over him).

    For the foregoing reasons, the petition for review is

DENIED, and Crooks’s pending motions for a stay of removal,

appointment of counsel, and release from detention pending

adjudication of his case are DISMISSED as moot.    Any pending

request for oral argument in this petition is DENIED in

accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5